Exhibit 10.1

Execution Version

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT is dated as of
November 7, 2012 (this “Amendment”) by and among AMSURG CORP., a Tennessee
corporation (the “Borrower”), each of the “Lenders” party to the Credit
Agreement defined below (the “Lenders”) and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Revolving Credit Agreement dated as of May 28, 2010, as amended
from time to time prior to the date hereof, among the Borrower, the Lenders
party thereto and the Administrative Agent (as so amended, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the respective definitions given them in the Credit Agreement);

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
or otherwise modify certain terms and provisions of the Credit Agreement on the
terms and conditions more particularly set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments.

(a) Section 1.1. of the Credit Agreement is hereby amended by deleting the
following terms “Permitted Subordinated Debt” and “Subordinated Debt Documents”
in their entirety.

(b) Section 1.1. of the Credit Agreement is hereby further amended by deleting
the terms “Debt Issuance” and “Pro Forma Basis” and substituting in lieu thereof
the following:

“Debt Issuance” shall mean Indebtedness of Borrower or any consolidated
Subsidiary in the form of one or more series of senior notes or loans or senior
subordinated notes or loans (in any case, whether secured or unsecured) issued
on or after the Fifth Amendment Effective Date, including, but not limited to,
the Permitted Debt.”

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant in Article VI hereof or the Secured Leverage Ratio,
the calculation thereof after giving effect on a pro forma basis to (x) the
incurrence or repayment of any Indebtedness as if such Indebtedness had been
incurred or repaid on the first day of the Four-Quarter Period and (y) the
making of any Restricted Payment or any Investment by the Borrower or a
Subsidiary, if any, as if such Restricted Payment or Investment had been made on
the first day of the Four-Quarter Period; provided, that, in the case of
Section 2.23, the entire Additional Commitment Amount being requested shall be
deemed to be Indebtedness that is outstanding and will remain outstanding
through the relevant Four-Quarter Period.



--------------------------------------------------------------------------------

(c) Section 1.1. of the Credit Agreement is hereby further amended by adding the
following new definitions in the appropriate alphabetical order:

“Consolidated Secured Debt” shall mean, as of any date of determination, all
Consolidated Total Debt that is secured by a Lien on any assets (including
Equity Interests) of the Borrower or any of its Subsidiaries.

“Fifth Amendment” shall mean that certain Fifth Amendment to Revolving Credit
Agreement dated as of November 7, 2012 by and among the Borrower, the Lenders
party thereto and the Administrative Agent.

“Fifth Amendment Effective Date” shall mean the date on which all of the
conditions set forth in Section 2 of the Fifth Amendment have been satisfied.

“Permitted Debt” shall mean Permitted Ratio Debt, Permitted Senior Secured Debt
and the Permitted Senior Unsecured Notes.

“Permitted Debt Disclosure Documents” shall mean the Permitted Ratio Debt
Disclosure Documents, the Permitted Senior Secured Debt Disclosure Documents and
the Permitted Senior Unsecured Note Disclosure Documents.

“Permitted Debt Documents” shall mean the Permitted Ratio Debt Documents, the
Permitted Senior Secured Debt Documents and the Permitted Senior Unsecured Note
Documents.

“Permitted Ratio Debt” shall mean any unsecured Indebtedness of the Borrower
(and, to the extent permitted by clause (f) immediately below, Subsidiaries of
the Borrower): (i) in the form of one or more series of senior unsecured notes
or loans or (ii) expressly subordinated to the Obligations on terms satisfactory
to the Administrative Agent in its sole discretion; provided that (a) such
Indebtedness will not mature prior to the date that is 180 days after the
Maturity Date, (b) such Indebtedness has no scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale event and customary acceleration rights
after an event of default) prior to the date that is 180 days after the Maturity
Date, (c) immediately prior to and after giving effect to the incurrence of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing, (d) immediately after giving effect thereto and to the use of the
proceeds thereof, the Leverage Ratio, calculated on a Pro Forma Basis, would not
exceed 3.50 to 1.00 as of the most recently ended Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1, (e) the
covenants, defaults, remedies and other terms of such Indebtedness are customary
for similar Indebtedness in light of then-prevailing market conditions and in
any event, when taken as a whole (other than interest rate and redemption
premiums),

 

- 2 -



--------------------------------------------------------------------------------

are not more restrictive to the Loan Parties than those set forth in this
Agreement (in each case, as reasonably determined by the Administrative Agent),
(f) such Indebtedness is not guaranteed by any Subsidiary of the Borrower that
is not a party to the Subsidiary Guaranty Agreement, and (g) such Indebtedness
is not secured by any Lien on any property or assets of the Borrower or any of
its Subsidiaries.

“Permitted Ratio Debt Disclosure Document” shall mean, if applicable, the
information or offering memorandum distributed in connection with the offering
of the Permitted Ratio Debt.

“Permitted Ratio Debt Document” shall mean, if applicable, (i) each of the notes
evidencing the Permitted Ratio Debt, (ii) the indenture, note purchase
agreement, securities purchase agreement, loan agreement or similar agreement
pursuant to which the Permitted Ratio Debt is issued or sold, (iii) any
subordination agreement subordinating the Permitted Ratio Debt, and (iv) any
other agreement, certificate, power of attorney or document related to any of
the foregoing.

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, replacement, refunding, renewal or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, replaced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest, fees, expenses and premium thereon, (b) the Indebtedness resulting
from any such modification, refinancing, replacement, refunding, renewal or
extension has (i) a final stated maturity date equal to or later than the date
that is final stated maturity date of, and (ii) a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, replaced, refunded, renewed, or
extended (calculated at the time of the incurrence of such Indebtedness),
(c) immediately prior to and after giving effect to the incurrence of such
modification, refinancing, replacement, refunding, renewal or extension, no
Default or Event of Default shall have occurred and be continuing, (d) such
modification, refinancing, replacement, refunding, renewal or extension does not
add guarantors or security from that which applied to such Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended, (e) to the extent
such Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, replacement, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms (taken as a whole)
that are at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended (as reasonably determined by the Administrative
Agent), (f) such modification, refinancing, replacement, refunding, renewal or
extension is incurred by the same Person or Persons who

 

- 3 -



--------------------------------------------------------------------------------

are the obligors of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended and (g) the covenants, defaults, remedies and
other terms of such modification, refinancing, replacement, refunding, renewal
or extension of such Indebtedness are customary for similar modifications,
refinancings, replacements, refundings, renewals or extensions of such
Indebtedness in light of then-prevailing market conditions and in any event,
when taken as a whole, are not more restrictive to the Loan Parties than those
contained in the documentation governing such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended (as reasonably determined by
the Administrative Agent).

“Permitted Senior Secured Debt” shall mean any secured Indebtedness of the
Borrower (and, to the extent permitted by clause (v) immediately below,
Subsidiaries of the Borrower) in the form of one or more series of senior
secured notes or loans; provided that (i) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of the
Borrower or any of its Subsidiaries other than the Collateral, (ii) the security
documents relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (iii) such Indebtedness will not mature prior to the date
that is 180 days after the Maturity Date, (iv) the amortization of any such
Indebtedness shall not exceed ten percent (10%) of the original principal
balance of such Indebtedness (at the time of issuance) in any year, (v) such
Indebtedness is not guaranteed by any Subsidiary of the Borrower that is not a
party to the Subsidiary Guaranty Agreement, (vi) the covenants, defaults,
remedies and other terms of such Indebtedness are customary for similar
Indebtedness in light of then-prevailing market conditions and in any event,
when taken as a whole, are not more restrictive to the Loan Parties than those
set forth in this Agreement (in each case, as reasonably determined by the
Administrative Agent), (vii) immediately prior to and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, (viii) immediately after giving effect thereto and
to the use of the proceeds thereof, the Secured Leverage Ratio on a Pro Forma
Basis would not exceed 2.75 to 1.00 as of the most recently ended Fiscal Quarter
for which financial statements have been delivered pursuant to Section 5.1, and
(ix) the holders of such Indebtedness (or their representative) become a party
to the Intercreditor Agreement, on terms and conditions, and with such changes,
as shall be satisfactory to the Administrative Agent, and all necessary consents
from the parties to the Intercreditor Agreement shall have been obtained.

“Permitted Senior Secured Debt Disclosure Document” shall mean, if applicable,
the information or offering memorandum distributed in connection with the
offering of the Permitted Senior Secured Debt.

 

- 4 -



--------------------------------------------------------------------------------

“Permitted Senior Secured Debt Document” shall mean, if applicable, (i) each of
the notes evidencing the Permitted Senior Secured Debt, (ii) the indenture, note
purchase agreement, securities purchase agreement, loan agreement or similar
agreement pursuant to which the Permitted Senior Secured Debt is issued or sold,
(iii) any security documents related to the Permitted Senior Secured Debt, and
(iv) any other agreement, certificate, power of attorney or document related to
any of the foregoing.

“Permitted Senior Unsecured Notes” shall mean unsecured notes issued by the
Borrower (and Guarantees thereof by Subsidiaries of the Borrower who are party
to the Subsidiary Guaranty Agreement) on or before December 31, 2012 in an
aggregate principal amount not to exceed $275,000,000; provided that (i) such
Indebtedness will not mature prior to the date that is 180 days after the
Maturity Date, (ii) such Indebtedness has no scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale event and customary acceleration rights
after an event of default) prior to the date that is 180 days after the Maturity
Date, (iii) immediately prior to and after giving effect to the incurrence of
such Indebtedness, no Default or Event of Default shall have occurred and be
continuing, (iv) such Indebtedness is not guaranteed by any Subsidiary of the
Borrower that is not a party to the Subsidiary Guaranty Agreement and (v) such
Indebtedness is not secured by any Lien on any property or assets of the
Borrower or any of its Subsidiaries.

“Permitted Senior Unsecured Note Disclosure Document” shall mean, if applicable,
the information or offering memorandum distributed in connection with the
offering of the Permitted Senior Unsecured Notes.

“Permitted Senior Unsecured Note Document” shall mean (i) each of the notes
evidencing the Permitted Senior Unsecured Notes, (ii) the indenture, note
purchase agreement, securities purchase agreement, loan agreement or similar
agreement pursuant to which the Permitted Senior Unsecured Notes are issued or
sold and (iii) and any other agreement, certificate, power of attorney or
document related to any of the foregoing.

“Secured Leverage Ratio” shall mean, as of any date of determination, the ratio
of (i) Consolidated Secured Debt to (ii) EBITDA for the Four-Quarter Period at
the time of determination.

(d) Section 5.1. of the Credit Agreement is hereby amended by re-designating
clause (i) thereof as clause (j), re-designating clause (j) thereof as clause
(k) and adding the following new clause (i) thereto:

“(i) promptly after the sending or filing thereof, copies of all notices,
certificates and reports delivered pursuant to any Permitted Debt Document;”

 

- 5 -



--------------------------------------------------------------------------------

(e) Section 6.1. of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:

“Section 6.1. Leverage Ratio.

The Borrower shall maintain, on a consolidated basis and as calculated at the
end of each Fiscal Quarter, a Leverage Ratio of not greater than 3.75 to 1.00.”

(f) Section 7.1. of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:

“Section 7.1. Indebtedness.

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness arising under the Loan Documents;

(b) Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof (immediately prior to
giving effect to such extension, renewal or replacement) or shorten the maturity
or the weighted average life thereof (all Indebtedness existing on the date
hereof with a principal or committed amount outstanding equal to or greater than
$250,000 is set forth on Schedule 7.1 attached hereto);

(c) Intercompany Loans not to exceed in the aggregate at any time outstanding an
amount equal to forty percent (40%) of the sum of EBITDA for the relevant
Four-Quarter Period, plus expense attributed to noncontrolling interests as
identified as the line item “noncontrolling interests” on Borrower’s
Consolidated Statements of Earnings;

(d) Indebtedness in respect of Hedging Obligations permitted by Section 7.10;

(e) Private Placement Indebtedness, including refundings, refinancings and
replacements thereof, and amendments or modifications to the Private Placement
Documents; provided, however, that the aggregate principal amount of such
Private Placement Indebtedness shall not at any time exceed $125,000,000 and all
Guarantees thereof by Subsidiaries of the Borrower that have also guaranteed the
Obligations; provided, further, that, Private Placement Indebtedness resulting
from any such refunding, refinancing, replacement, amendment and/or
modification, or any permitted increase in the principal amount thereof, shall
have (i) a final maturity date equal to or later than the date that is six
(6) months after the Maturity Date and (ii) a Weighted

 

- 6 -



--------------------------------------------------------------------------------

Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of the Private Placement Indebtedness determined on and as of the
Fourth Amendment Effective Date;

(f) Indebtedness in respect of the Permitted Senior Unsecured Notes and any
Permitted Refinancing thereof;

(g) Permitted Ratio Debt and any Permitted Refinancing thereof;

(h) Permitted Senior Secured Debt and any Permitted Refinancing thereof; and

(i) Indebtedness that does not exceed the Debt Basket Amount at any time of
determination, inclusive of all amounts referenced in Section 7.1(b) above, but
specifically excluding all amounts referred in Sections 7.1(a), Section 7.1(c),
Section 7.1(d), Section 7.1(e), Section 7.1(f), Section 7.1(g) and
Section 7.1(h) above.

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or any other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by the Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Maturity Date.”

(g) Section 7.2. of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:

“Section 7.2. Negative Pledge.

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its assets or property now
owned or hereafter acquired, except for the following (collectively, “Permitted
Liens”):

(a) Liens securing the Obligations and Liens in favor of the Collateral Agent
pursuant to the Security Documents securing the “Obligations” (under and as
defined in the Note Purchase Agreement as in effect on the date hereof) pari
passu (and pursuant to the Intercreditor Agreement) with the Obligations;

(b) Permitted Encumbrances;

(c) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) only Liens securing Indebtedness or other obligations in
excess of $250,000 as of the Closing Date are required to be disclosed on
Schedule 7.2;

 

- 7 -



--------------------------------------------------------------------------------

(d) Liens securing Permitted Senior Secured Debt;

(e) Liens securing the Indebtedness permitted under Section 7.1(c) and/or
Section 7.1(i) above; provided that such Liens shall not encumber any of the
Collateral; and

(f) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (e) of this Section; provided that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.”

(h) Section 7.8. of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:

“Section 7.8. Restrictive Agreements.

The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) except for restrictions in certain
limited partnership agreements on the ability of a partner to transfer
partnership interests for the Subsidiaries set forth on Schedule 7.8, the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its Capital Stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement, any other Loan Document, the Private Placement Documents or the
Permitted Debt Documents so long as any such Permitted Debt Documents do not
restrict the ability of the Borrower or any of its Subsidiaries to create, incur
or permit to exist any Lien upon any assets of the Borrower or its Subsidiaries
to secure the Obligations (other than (x) restrictions in the Permitted Senior
Unsecured Note Documents related to the maximum amount of the Obligations that
may be secured by Liens and (y) restrictions on the maximum amount of the
Obligations that may be secured by Liens in any other Permitted Debt Document so
long as such restrictions are no more restrictive than those set forth in the
Permitted Senior Unsecured Note Documents), (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured

 

- 8 -



--------------------------------------------------------------------------------

Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) shall not apply to customary provisions in leases restricting the assignment
thereof.”

(i) Section 7.11. of the Credit Agreement is hereby amended by adding the
following new clause (c) thereto:

“(c) Without limiting clause (a) of this Section 7.11, the Borrower shall not,
and shall not permit any Subsidiary to, change or amend the terms of any
Permitted Debt or any Permitted Debt Documents if the effect of such amendment
is to (i) increase the interest rate thereon, (ii) change the dates upon which
payments of principal or interest are due on such Permitted Debt other than to
extend such dates, (iii) change any default or event of default other than to
delete or make less restrictive any default provision therein, (iv) change any
covenant with respect to such Permitted Debt in any manner materially adverse to
the Borrower, any of its Subsidiaries or the Lenders, (v) change the redemption
or prepayment provisions of such Permitted Debt other than to extend the dates
thereof or to reduce the amount of any such redemption or prepayment or the
premiums payable in connection therewith, (vi) change or amend any other term if
such change or amendment would materially increase the obligations of the
obligor or confer additional material rights on the holder of such Permitted
Debt in a manner adverse to the Borrower, any of its Subsidiaries or the Lenders
or (vii) add any restrictions, directly or indirectly, on the right or ability
of (a) any Loan Party to make Restricted Payments or (b) of any Loan Party to
create or suffer to exist any Liens securing any of the Obligations.”

(j) Section 7.17. of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:

“Section 7.17. [Intentionally Omitted].”

(k) Article VII of the Credit Agreement is hereby amended by adding the
following new Section 7.19.:

“Section 7.19. Prepayment of Permitted Debt.

The Borrower shall not, and shall not permit any of its Subsidiaries to, prepay,
redeem, purchase, defease or otherwise satisfy all or any portion of any
Permitted Ratio Debt or the Permitted Senior Unsecured Notes prior to the
scheduled maturity thereof; provided, however, that any Loan Party may (A) make
regularly scheduled or otherwise required repayments or redemptions of any
Permitted Ratio Debt or the Permitted Senior Unsecured Notes in accordance with
the terms of the respective Permitted Debt Documents (it being understood that
payments when due of regularly scheduled interest shall be permitted); and
(B) refinance and refund any Permitted Ratio Debt or the Permitted Senior

 

- 9 -



--------------------------------------------------------------------------------

Unsecured Notes, as long as such refinancing or refunding is a Permitted
Refinancing; provided that, neither the Borrower nor any Subsidiary of the
Borrower shall make (or give any notice in respect of) any prepayment or
redemption in respect of any Permitted Ratio Debt or the Permitted Senior
Unsecured Notes as a result of any change of control, asset sale or similar
event under the respective Permitted Debt Documents if a Default or Event of
Default shall exist at such time or would result therefrom after giving effect
to any such prepayment or redemption on a pro forma basis.”

(l) Section 8.1. of the Credit Agreement is hereby amended by deleting clause
(s) thereto in its entirety and substituting in lieu thereof the following new
clause (s):

“(s) any default or event of default (after giving effect to any grace period)
shall have occurred and be continuing under any Permitted Ratio Debt Documents
to the extent the Permitted Ratio Debt evidenced thereby is (or is intended to
be) subordinated to the Obligations (such Indebtedness, “Subordinated Debt”) or
the validity or enforceability of the subordination provisions thereof is
disaffirmed by or on behalf of any lender or holder party thereto, or any
Obligations fail for any reason to rank senior to such Subordinated Debt, or all
or any part of such Subordinated Debt is accelerated, is declared to be due and
payable is required to be prepaid or redeemed, in each case prior to the stated
maturity thereof;”

(m) Section 10.3.(b) of the Credit Agreement is hereby amended by deleting
clause (i) thereto in its entirety and substituting in lieu thereof the
following new clause (i):

“(i) the execution or delivery of this Agreement, any other Loan Document, any
Permitted Debt Document, Permitted Debt Disclosure Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby,”

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to the truth and accuracy of the representations set forth in Section 3 below
and receipt by the Administrative Agent of each of the following, each of which
shall be in form and substance satisfactory to Administrative Agent:

(i) This Amendment duly executed by the Borrower, the Required Lenders and the
Administrative Agent;

(ii) A Reaffirmation of Obligations Under Loan Documents (the “Reaffirmation”)
duly executed by the Borrower and each other Loan Party, in the form of Exhibit
A attached hereto;

 

- 10 -



--------------------------------------------------------------------------------

(iii) A copy of each Permitted Senior Unsecured Note Document and the Permitted
Senior Unsecured Note Disclosure Document, in each case certified as being
complete and correct by a Responsible Officer of the Borrower;

(iv) Evidence that, immediately after giving effect on a Pro Forma Basis to the
incurrence of the Indebtedness evidenced by the Permitted Senior Unsecured Notes
on the Fifth Amendment Effective Date (after giving effect to the prepayment
described in clause (v) immediately below), the Borrower shall have a Leverage
Ratio of no greater than 3.75 to 1.00 as of the most recently ended Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 5.1 of the Credit Agreement;

(v) Evidence that the Net Debt Issuance Proceeds with respect to the issuance of
the Permitted Senior Unsecured Notes will be paid to the Administrative Agent
for application to the Revolving Loans (and the Borrower hereby instructs the
Administrative Agent to prepay the Revolving Loans with such proceeds upon
receipt);

(vi) An officer’s certificate, dated as of the Fifth Amendment Effective Date,
signed by the Secretary and a Responsible Officer of each Loan Party (together
with certifications as to incumbency and signatures of such officers) with
appropriate insertions and deletions, certifying that: (A) attached thereto are
copies of resolutions adopted by of the board of directors (or equivalent
thereof) of the Borrower, approving the execution, delivery and performance of
this Amendment and the other documents to be executed in connection herewith;
(B) there have been no changes in the articles of incorporation of the Borrower
from those delivered in connection with the closing of the Credit Agreement;
(C) no consents, approvals, authorizations, registrations, filings or orders are
required to be made or obtained under any Requirement of Law or Material
Contract of any Loan Party in connection with the execution, delivery,
performance, validity and enforceability of this Amendment and the Permitted
Senior Unsecured Note Documents or any of the transactions contemplated hereby
or thereby, except those which have been made or obtained and are in full force
and effect (with all applicable waiting periods, if any, having expired); and
(D) no Default or Event of Default exists immediately before giving effect to
amendments provided for herein and no Default or Event of Default will result
immediately after giving effect to amendments provided for herein;

(vii) A written opinion of Bass Berry & Sims PLC, counsel to the Borrower and
the other Loan Parties, addressed to the Administrative Agent and the Lenders
and covering such matters relating to the Loan Parties, this Amendment, the
Permitted Senior Unsecured Note Documents executed in connection herewith (which
may include a reliance letter with respect to the opinions delivered in
connection with the offering of the Permitted Senior Unsecured Notes), and the
transactions contemplated herein and therein as the Administrative Agent or the
Required Lenders shall reasonably request, all in form and substance
satisfactory to the Administrative Agent and its counsel;

(viii) A duly executed copy of an amendment to the Note Purchase Agreement in
form and substance satisfactory to the Administrative Agent and its counsel;

 

- 11 -



--------------------------------------------------------------------------------

(ix) The payment of all amounts due and payable on or prior to the Fifth
Amendment Effective Date, including reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder or under any other agreement with the Administrative Agent or
SunTrust Robinson Humphrey, Inc., including, without limitation, those under
Section 4 hereof; and

(x) Such other documents, instruments, agreements, certifications and opinions
as the Administrative Agent, on behalf of the Lenders, may reasonably request.

Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) Authorization, etc. The execution, delivery and performance by each Loan
Party of this Amendment and each Permitted Senior Unsecured Note Document to
which it is a party executed in connection herewith are within such Loan Party’s
powers and have been duly authorized by all necessary action on the part of such
Loan Party. Each of the Borrower and the other Loan Parties have the right and
power, and have taken all necessary action to authorize them, to execute and
deliver this Amendment, the Reaffirmation and each Permitted Senior Unsecured
Note Document to which it is a party executed in connection herewith, and to
perform their respective obligations hereunder and under the Credit Agreement,
as amended by this Amendment, and the other Loan Documents to which they are a
party in accordance with their respective terms. This Amendment, the
Reaffirmation and the Permitted Senior Unsecured Note Documents executed in
connection herewith have been duly executed and delivered by each Loan Party a
party thereto. The Credit Agreement, as amended hereby, and the Permitted Senior
Unsecured Note Documents executed in connection herewith each constitute the
valid and binding obligations of the Loan Parties party thereto, enforceable
against them in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

(b) Approvals and No Conflict. The execution and delivery by the Borrower and
the other Loan Parties of this Amendment, the Reaffirmation and the Permitted
Senior Unsecured Note Documents to which they are a party executed in connection
herewith, and the performance by the Borrower of this Amendment and the Credit
Agreement, as amended by this Amendment, and the Permitted Senior Unsecured Note
Documents executed in connection herewith in accordance with their respective
terms, do not and will not, by the passage of time, the giving of notice or
otherwise: (i) require any consent or approval of, registration or filing with,
or any action by, any Governmental Authority or any other Person or violate any
Requirements of Law applicable to the Loan Parties or any judgment, order or
ruling of any Governmental Authority; (ii) violate or result in a default under
any Material Contract binding on the Loan Parties or any of their assets or give
rise to a right thereunder to require any payment to be made by the Loan
Parties; or (iii) result in the creation or imposition of any Lien on any asset
of the Loan Parties.

 

- 12 -



--------------------------------------------------------------------------------

(c) Reaffirmation. As of the date of this Amendment and immediately after giving
effect to this Amendment, all representations and warranties of each Loan Party
set forth in the Loan Documents is true and correct in all material respects
(except to the extent that any such representation or warranty expressly relates
to a specified earlier date, in which case such representation or warranty shall
be true and correct as of such earlier date).

(d) No Default. As of the date hereof and immediately after giving effect to
this Amendment, no Default or Event of Default shall exist.

(e) No Impairment of Liens. The execution, delivery, performance and
effectiveness of this Amendment will not: (a) impair the validity, effectiveness
or priority of the Liens granted pursuant to any Loan Document, and such Liens
continue unimpaired with the same priority to secure repayment of all of the
applicable Obligations, whether heretofore or hereafter incurred, and
(b) require that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

(f) No Material Adverse Effect. Since the date of the most recent financial
statements of the Borrower described in Section 5.1(a) of the Credit Agreement,
there has been no change which has had or could reasonably be expected to have a
Material Adverse Effect.

(g) Loan Parties. Schedule 1 attached hereto sets forth a true, correct and
complete list of all of the Loan Parties as of the date hereof and the tax
identification number of each Loan Party.

(h) Margin Regulations. None of the proceeds of the Permitted Senior Unsecured
Notes incurred in connection herewith, the Loans or Letters of Credit will be
used, directly or indirectly, for “purchasing” or “carrying” any “margin stock”
with the respective meanings of each of such terms under Regulation U or for any
purpose that violates the provisions of the Regulation T, U or X.

(i) Disclosure. The Loan Parties have disclosed to the Lenders all agreements,
instruments, and corporate or other restrictions to which the Loan Parties or
any of their Subsidiaries are subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of this Amendment, any Loan Document,
the Permitted Senior Unsecured Note Documents executed in connection herewith
nor the related Permitted Senior Unsecured Note Disclosure Document contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances under which such statements were made.

Section 4. Payment of Fees and Expenses. The Borrower agrees to pay or reimburse
the Administrative Agent for its reasonable out-of-pocket fees, costs and
expenses incurred in connection with the preparation, negotiation, execution and
delivery of this Amendment and the other documents and agreements executed and
delivered in connection herewith.

 

- 13 -



--------------------------------------------------------------------------------

Section 5. Release. In consideration of the amendments contained herein, the
Borrower hereby waives and releases each of the Lenders, the Administrative
Agent and the Issuing Bank from any and all claims and defenses, known or
unknown as of the date hereof, with respect to the Credit Agreement and the
other Loan Documents and the transactions contemplated thereby.

Section 6. Effect; Ratification.

(a) Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Loan Documents remain unchanged and continue to be in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein. The
Credit Agreement is hereby ratified and confirmed in all respects. Each
reference to the Credit Agreement in any of the Loan Documents (including the
Credit Agreement) shall be deemed to be a reference to the Credit Agreement, as
amended by this Amendment.

(b) Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Administrative Agent and the Lenders reserve all rights,
privileges and remedies under the Loan Documents.

(c) Nothing in this Amendment is intended, or shall be construed, to constitute
a novation or an accord and satisfaction of any of the Obligations or to modify,
affect or impair the perfection, priority or continuation of the security
interests in, security titles to or other Liens on any collateral (including the
Collateral) securing the Obligations.

(d) This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

(e) This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
by email in Adobe “.pdf” format shall be effective as delivery of a manually
executed counterpart hereof.

Section 7. Further Assurances. The Borrower agrees to, and to cause any Loan
Party to, take all further actions and execute such other documents and
instruments as the Administrative Agent may from time to time reasonably request
to carry out the transactions contemplated by this Amendment, the Loan Documents
and all other agreements executed and delivered in connection herewith.

Section 8. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TENNESSEE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

- 14 -



--------------------------------------------------------------------------------

Section 9. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

[Signature Pages Follow]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Revolving Credit Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

BORROWER:

AMSURG CORP.

By:

 

/s/ Claire M. Gulmi

Title:

 

Executive Vice President,

Chief Financial Officer and Secretary

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER:

SUNTRUST BANK

as Administrative Agent, as Issuing Bank, and as a Lender

By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: REGIONS BANK By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER:

BANK OF AMERICA, N.A.

By:

 

/s/

Title:

 

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A. By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: US BANK NATIONAL ASSOCIATION By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: BRANCH BANKING AND TRUST COMPANY By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: FIFTH THIRD BANK, N.A. By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: UNION BANK, N.A. By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, N.A. By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A. By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: FIRST TENNESSEE BANK NATIONAL ASSOCIATION By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: COMPASS BANK By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: SYNOVUS BANK By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: CADENCE BANK, N.A. By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: GOLDMAN SACHS BANK USA By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER: AVENUE BANK By:  

/s/

Title:  

 

 

Signature page to Fifth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

Schedule 1

Loan Parties

 

Loan Party

  

Tax Identification Number

AmSurg Corp.

   62-1493316

AmSurg Holdings, Inc.

   62-1595888

AmSurg EC Topeka, Inc.

   62-1512093

AmSurg EC St. Thomas, Inc.

   62-1511996

AmSurg EC Beaumont, Inc.

   62-1524208

AmSurg KEC, Inc.

   62-1510489

AmSurg EC Santa Fe, Inc.

   62-1523398

AmSurg EC Washington, Inc.

   62-1506354

AmSurg Torrance, Inc.

   62-1545685

AmSurg Abilene, Inc.

   62-1555413

AmSurg Suncoast, Inc.

   62-1555677

AmSurg Lorain, Inc.

   62-1595307

AmSurg La Jolla, Inc.

   62-1625304

AmSurg Hillmont, Inc.

   62-1632685

AmSurg Palmetto, Inc.

   62-1647404

AmSurg Northwest Florida, Inc.

   62-1519549

AmSurg Ocala, Inc.

   62-1650493

AmSurg Maryville, Inc.

   62-1586143

AmSurg Miami, Inc.

   62-1598504

AmSurg Burbank, Inc.

   62-1619548

AmSurg Melbourne, Inc.

   62-1625312



--------------------------------------------------------------------------------

AmSurg El Paso, Inc.

   62-1711537

AmSurg Crystal River, Inc.

   62-1666189

AmSurg Abilene Eye, Inc.

   62-1692556

AmSurg Inglewood, Inc.

   62-1814134

AmSurg Glendale, Inc.

   62-1807967

AmSurg San Antonio TX, Inc.

   20-0075736

AmSurg San Luis Obispo CA, Inc.

   20-1965555

AmSurg Temecula CA, Inc.

   20-0095263

AmSurg Escondido CA, Inc.

   20-1626979

AmSurg Scranton PA, Inc.

   20-2853308

AmSurg Arcadia CA Inc.

   20-4483684

AmSurg Main Line PA, Inc.

   20-5408469

AmSurg Oakland CA, Inc.

   20-5645841

AmSurg Lancaster PA, Inc.

   20-5988960

AmSurg Pottsville PA, Inc.

   26-0303835

AmSurg Glendora CA, Inc.

   20-5732564

AmSurg Kissimmee FL, Inc.

   62-1567628

AmSurg Altamonte Springs FL., Inc.

   26-0289067

AmSurg New Port Richey FL, Inc.

   62-1612176

AmSurg Naples, Inc.

   62-1659906

AmSurg EC Centennial, Inc.

   62-1511980

Illinois NSC, Inc.

   20-2393903

NSC Healthcare, Inc.

   84-1209756



--------------------------------------------------------------------------------

AmSurg Anesthesia Management Services, LLC

   27-1174941

NSC RBO West, LLC

   26-3816052

NSC RBO East, LLC

   27-3205481

Long Beach NSC, LLC

   20-1048768

Torrance NSC, LLC

   20-1048801

DAVIS NSC, LLC

   20-5451784

FULLERTON NSC, LLC

   20-3435683

San Antonio NSC, LLC

   20-0322582

Austin NSC, LLC

   20-4942934

Twin Falls NSC, LLC

   20-8086602

Ardmore NSC, LLC

   26-1651465

KENWOOD NSC, LLC

   26-3055899

Towson NSC, LLC

   20-0314129

NSC West Palm, LLC

   76-0740666

Tampa Bay NSC, LLC

   20-3447384

CORAL SPRINGS NSC, LLC

   26-1649639

WESTON NSC, LLC

   26-3435641

Wilton NSC, LLC

   26-1653853

Austin NSC, L.P.

   20-4943017

AmSurg Fresno CA, Inc.

   46-1290033



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION OF OBLIGATIONS UNDER LOAN DOCUMENTS

Reference is hereby made to that certain Revolving Credit Agreement dated as of
May 28, 2010, among AmSurg Corp. (the “Borrower”), the Lenders party thereto and
SunTrust Bank, as Administrative Agent (as previously amended and as further
amended by the Fifth Amendment defined below, the “Credit Agreement”;
capitalized terms used herein and not defined herein have the meanings ascribed
to such terms in the Credit Agreement).

Each of the undersigned Loan Parties hereby: (i) agrees that (A) the amendments
contained in the Fifth Amendment to Revolving Credit Agreement dated as of the
date hereof (the “Fifth Amendment”) shall not in any way affect the validity
and/or enforceability of any Loan Document, or reduce, impair or discharge the
obligations of such Person thereunder and (B) nothing in the Fifth Amendment is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of the Obligations or to modify, affect or impair the
perfection, priority or continuation of the security interests in, security
titles to or other Liens on any collateral (including the Collateral) securing
the Obligations; (ii) reaffirms its continuing obligations owing to the
Administrative Agent and the Lenders under each of the other Loan Documents to
which such Person is a party; and (iii) confirms that the liens and security
interests created by the Loan Documents continue to secure the Obligations.

Each of the undersigned Loan Parties (other than the Borrower) hereby represents
and warrants to the Administrative Agent and the Lenders that each of the
representations and warranties applicable to such Loan Party made by the
Borrower in Section 4 of the Fifth Amendment are true and correct.

This Reaffirmation shall be construed in accordance with and be governed by the
law of the State of Tennessee.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Reaffirmation of Obligations under Loan Documents as of November     , 2012.

 

AMSURG CORP. By:  

 

  Name:   Title:

 

AmSurg Holdings, Inc. AmSurg Anesthesia Management Services, LLC AmSurg EC
Topeka, Inc. AmSurg EC St. Thomas, Inc. AmSurg EC Beaumont, Inc. AmSurg KEC,
Inc. AmSurg EC Santa Fe, Inc. AmSurg EC Washington, Inc. AmSurg Torrance, Inc.
AmSurg Abilene, Inc. AmSurg Suncoast, Inc. AmSurg Lorain, Inc. AmSurg La Jolla,
Inc. AmSurg Hillmont, Inc. AmSurg Palmetto, Inc. AmSurg Northwest Florida, Inc.
AmSurg Ocala, Inc. AmSurg Maryville, Inc. AmSurg Miami, Inc. AmSurg Burbank,
Inc. AmSurg Melbourne, Inc. AmSurg El Paso, Inc. AmSurg Crystal River, Inc.
AmSurg Abilene Eye, Inc. AmSurg Inglewood, Inc. AmSurg Glendale, Inc. AmSurg San
Antonio TX, Inc. AmSurg San Luis Obispo CA, Inc. AmSurg Temecula CA, Inc. AmSurg
Escondido CA, Inc. AmSurg Scranton PA, Inc. AmSurg Arcadia CA Inc. AmSurg Main
Line PA, Inc. AmSurg Oakland CA, Inc. AmSurg Lancaster PA, Inc.



--------------------------------------------------------------------------------

AmSurg Pottsville PA, Inc. AmSurg Glendora CA, Inc. AmSurg Kissimmee FL, Inc.
AmSurg Altamonte Springs FL., Inc. AmSurg New Port Richey FL, Inc. AmSurg EC
Centennial, Inc. AmSurg Naples, Inc. Illinois NSC, Inc. NSC Healthcare, Inc. NSC
RBO West, LLC NSC RBO East, LLC Long Beach NSC, LLC Torrance NSC, LLC Davis NSC,
LLC Fullerton NSC, LLC San Antonio NSC, LLC Austin NSC, LLC Twin Falls NSC, LLC
Ardmore NSC, LLC Kenwood NSC, LLC Towson NSC, LLC Wilton NSC, LLC NSC West Palm,
LLC Tampa Bay NSC, LLC Coral Springs NSC, LLC Weston NSC, LLC AmSurg Fresno CA,
Inc.

 

By:  

 

  Name:   Title: Austin NSC, L.P. By: Austin NSC, LLC, its general partner By:  

 

  Name:   Title: